          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

REGINALD DUNAHUE
ADC #106911                                               PLAINTIFF

v.                   No. 2:18-cv-103-DPM-PSH

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                     DEFENDANTS

                              ORDER
     On de nova review, the Court adopts Magistrate Judge Harris' s
partial recommendation, NQ 8, and overrules Dunahue's objections,
NQ 24. FED. R. Crv. P. 72(b)(3). Dunahue may proceed with his due

process, equal protection, conditions of confinement, retaliation, and
access to news claims.     His other claims are dismissed without
prejudice; and Defendants Broadway and Branch are dismissed.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
